               Case 20-10343-LSS               Doc 5365         Filed 06/17/21         Page 1 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
BOY SCOUTS OF AMERICA AND                                    ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                          )
                                                             ) (Jointly Administered)
                                     Debtors.                )
                                                       Objection Deadline: July 1, 2021 at 4:00 p.m.
                                                       Hearing Date: To be scheduled if necessary




              COMBINED NINTH, TENTH & ELEVENTH MONTHLY
            APPLICATION OF BERKELEY RESEARCH GROUP, LLC
            FOR COMPENSATION FOR SERVICES RENDERED AND
          REIMBURSEMENT OF EXPENSES INCURRED AS FINANCIAL
         ADVISORS TO THE OFFICIAL TORT CLAIMANTS’ COMMITTEE
     FOR THE PERIOD FROM NOVEMBER 1, 2020 THROUGH JANUARY 31, 2021

Name of Applicant:                                           Berkeley Research Group, LLC

Authorized to Provide Professional Services to: Official Tort Claimants’ Committee
                                                            March 6, 2020 by order entered on or about
Date of Retention:
                                                            April 11, 2020
Period for which Compensation and
                                                            November 1, 2020 through January 31, 2021
Reimbursement is Sought:
Amount of Compensation Sought as Actual,
                                                            $1,712,235.50
Reasonable and Necessary:
Amount of Expense Reimbursement Sought
                                                            $21.07
as Actual, Reasonable and Necessary:

This is a(n): _X monthly               _ _ interim           ___ final application.

         The total time expended for fee application preparation is approximately 19.4 hours and
the corresponding compensation requested is approximately $10,992.50.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:234963.1 85353/002                            1
                      Case 20-10343-LSS          Doc 5365    Filed 06/17/21    Page 2 of 28




                                    PRIOR MONTHLY APPLICATIONS FILED,

                               Period         Requested     Requested       Approved          Approved
      Date Filed
                              Covered           Fees        Expenses          Fees            Expenses
     June 3, 2020          03/06 – 03/31      $281,697.00           $0.00    $225,357.60                $0.00

    August 7, 2020         04/01 - 04/30      $390,313.00         $513.74    $312,250.40             $513.74

   October 20, 2020        05/01 – 05/31      $398,111.50          $33.14    $318,522.34              $33.14

  November 2, 2020         06/01 – 06/30      $300,701.50          $48.55    $240,561.20              $48.55

  November 2, 2020         07/01 – 07/31      $359,632.50          $17.17    $287,706.00              $17.17

    March 30, 2021         08/31 – 10/31 $1,206,072.00       $17,520.78 $1,206,072.00              $17,520.78


                                PRIOR QUARTERLY APPLICATIONS FILED ,

                               Period         Requested     Requested        Approved         Approved
      Date Filed
                              Covered           Fees        Expenses           Fees           Expenses
   October 27, 2020        03/06 – 04/30      $672,010.00         $513.74    $537,608.00              $513.74

    January 6, 2021        05/01 – 07/31 $1,058,445.50             $98.86 $1,058,445.50                $98.86

    May 26, 2021           08/31 – 10/31 $1,206,072.00        $17,520.78 $1,206,072.00             $17,520.78

                                              BRG PROFESSIONALS

                                                                              Hourly Total     Total
   Name of Professional                      Title & Experience
                                                                               Rate   Hours Compensation
R. Todd Neilson - 2021              Managing Director; Over 40 Years          $875.00   83.1   72,712.50
                                    Experience; BS Accountancy 1975; CPA
                                    Since 1981
R. Todd Neilson - 2020              Managing Director; Over 40 Years       $850.00      163.50       138,975.00
                                    Experience; BS Accountancy 1975; CPA
                                    Since 1981
David H. Judd – 2021                Managing Director; Over 40 Years Of     770.00         189.4     145,838.00
                                    Experience; Master Of Accountancy 1980

David H. Judd - 2020                Managing Director; Over 40 Years Of        750.00      336.7     252,525.00
                                    Experience; Master Of Accountancy 1980



       DOCS_DE:234963.1 85353/002                      2
                      Case 20-10343-LSS           Doc 5365     Filed 06/17/21    Page 3 of 28




                                                                                Hourly Total     Total
   Name of Professional                       Title & Experience
                                                                                 Rate   Hours Compensation
Vernon Calder - 2021                 Managing Director; Over 37 Years Of         775.00    1.5    1,162.50
                                     Experience; Master Of Accountancy 1983
Paul N. Shields – 2021               Managing Director; Over 32 Years Of         750.00    28.8    21,600.00
                                     Experience; Master Of Business
                                     Administration 1992; CPA Since 1991
Paul N. Shields – 2020               Managing Director; Over 32 Years Of         715.00    99.5    71,142.50
                                     Experience; Master Of Business
                                     Administration 1992; CPA Since 1991
D. Ray Strong - 2021                 Managing Director; Over 25 Years Of         705.00    84.3    59,431.50
                                     Experience; Master Of Accountancy
                                     1995; CPA Since 1997
D. Ray Strong - 2020                 Managing Director; Over 25 Years Of         660.00   189.0   128,520.00
                                     Experience; Master Of Accountancy
                                     1995; CPA Since 1997
Ozgur Kan                            Managing Director, Over 25 Years Of         660.00     4.1     2,706.00
                                     Academic, Financial Services, Credit
                                     Analytics and Consulting Experience;
                                     Series 50 Municipal Advisor since 2017;
                                     Ph.D. in Finance and International
                                     Business 2001
Matthew K. Babcock - 2021            Associate Director; Over 22 Years Of        655.00   192.0   125,760.00
                                     Experience; Master Of Accountancy
                                     1998; CPA Since 2000
Matthew K. Babcock - 2020            Associate Director; Over 22 Years Of        625.00   336.5   210,312.50
                                     Experience; Master Of Accountancy
                                     1998; CPA Since 2000
Jeffrey Shaw                         Senior Managing Consultant, Over 16         520.00    56.0    29,120.00
                                     Years Of Experience, Master of
                                     Accountancy 2002, CPA Since 2004.
Amy Strong                           Consultant, Over 28 Years Of Experience,    350.00   117.6    41,160.00
                                     Master of Accountancy 1995. CPA
Chihhsin Wan                         Consultant, Over 5 Years of Experience,     350.00    50.6    17,710.00
                                     Master of Science, Business Analytics
Christina Tergevorkian - 2021 Senior Associate; Over 4 Years Of                  315.00   161.2    50,778.00
                              Experience; Master Of Accountancy
                              2018; CPA Since 2019
Christina Tergevorkian - 2020 Senior Associate; Over 4 Years Of                  295.00   365.4   107,793.00
                              Experience; Master Of Accountancy
                              2018; CPA Since 2019




        DOCS_DE:234963.1 85353/002                      3
                     Case 20-10343-LSS             Doc 5365   Filed 06/17/21     Page 4 of 28




                                                                               Hourly Total     Total
   Name of Professional                      Title & Experience
                                                                                Rate   Hours Compensation
Jason Strong                        Senior Associate; Over 20 Years Of          150.00    4.0      600.00
                                    Experience; EnCase Certified Examiner;
                                    Microsoft Certified Professional
Tasha Hatton                        Associate, Over 20 Years of Experience,     265.00     78.1      20,696.50
                                    Bachelor of Science in Accounting.
Shelby Chaffos - 2021               Associate; Over 4 Years Of Experience;      255.00    147.9      37,714.50
                                    Master Of Accountancy 2018
Shelby Chaffos - 2020               Associate; Over 4 Years Of Experience;      240.00    375.0      90,000.00
                                    Master Of Accountancy 2018
Caroline Bates                      Associate, Over 28 Years Of Experience,     235.00     95.3      22,395.50
                                    Bachelor Of Accountancy 1993, CPA
Jose Rosario                        Associate, Over 2 Years Of Experience,      235.00     63.8      14,993.00
                                    BBA, Finance, Accounting 2019
Jose Rosario                        Associate, Over 2 Years Of Experience,      225.00    136.1      30,622.50
                                    BBA, Finance, Accounting 2019
Sherry Anthon                       Case Assistant; Over 3 Years Of             205.00     60.3      12,361.50
                                    Experience; Master Of Accountancy 2000
Evelyn Perry                        Case Assistant; Over 32 Years Of            185.00     30.3        5,605.50
                                    Experience
                                    Blended Rate                               $496.30 3,450.00   $1,712,235.50




       DOCS_DE:234963.1 85353/002                      4
                       Case 20-10343-LSS       Doc 5365     Filed 06/17/21   Page 5 of 28




                                      COMPENSATION BY CATEGORY


                             Project Categories                          Total Hours         Total Fees

 200.10 – Document / Data Analysis (Merrill DatasiteOne)                           14.0          $4,814.50
 200.30 – Document / Data Analysis (Financial / Accounting) –                        8.1          5,473.00
 PeopleSoft Accounting System
 200.60 – Document / Data Analysis (Local Councils)                                49.2          15,971.00
 221.00 – Debtor Operations / Monitoring (Cash Flow Reports)                        4.7           1,128.00
 223.00 – Debtor Operations / Monitoring (Cash Management Reports)                   6.9          1,683.00
 224.00 – Debtor Operations / Monitoring (Shared Services Reports)                   0.9               216.0
 300.00 – Asset Analysis (General – Debtors)                                       66.9          45,082.50
 303.00 – Asset Analysis (General – Local Councils)                                793.9       431,181.50
 303.10 – Asset Analysis (General – Local Councils / Credit Analysis)            1,079.3       413,076.50
 310.00 – Asset Analysis (Cash / Bank Accounts - Debtors)                           36.1        12,606.50
 333.00 – Asset Analysis (Real Property – Local Councils)                         971.8        498,190.50
 600.00 – Claims / Liability Analysis                                             143.8          92,121.50
 800.00 – Plan & Disclosure Statement Analysis                                     72.6          51,033.50
 1020.00 – Meeting Preparation & Attendance                                       139.0          99,015.50
 1030.00 – Mediation Preparation & Attendance                                      43.4          29,649.50
 1060.00 – Fee Application Preparation & Hearing                                   19.4          10,992.50
 Total                                                                          3,450.00     $1,712,235.50


                                            EXPENSE SUM MARY


                                                                                             Total
           Expense Category                Service Provider Of Applicable Expense
                                                                                            Expenses
Research Services                          GuideStar (guidestar.org)                             $19.05
Research Services                          TLOxp* (tlo.com)                                        2.02
Total                                                                                            $21.07




         DOCS_DE:234963.1 85353/002                 5
               Case 20-10343-LSS               Doc 5365         Filed 06/17/21         Page 6 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
BOY SCOUTS OF AMERICA AND                                    ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,2                                          )
                                                             ) (Jointly Administered)
                                     Debtors.                )
                                                       Objection Deadline: July 1, 2021 at 4:00 p.m.
                                                       Hearing Date: To be scheduled if necessary




              COMBINED NINTH, TENTH & ELEVENTH MONTHLY
            APPLICATION OF BERKELEY RESEARCH GROUP, LLC
            FOR COMPENSATION FOR SERVICES RENDERED AND
          REIMBURSEMENT OF EXPENSES INCURRED AS FINANCIAL
         ADVISORS TO THE OFFICIAL TORT CLAIMANTS’ COMMITTEE
     FOR THE PERIOD FROM NOVEMBER 1, 2020 THROUGH JANUARY 31, 2021

         Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code"), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the "Bankruptcy Rules"), and the Court's "Order (I) Approving Procedures For (A) Interim

Compensation And Reimbursement Of Expenses Of Related Professionals And (B) Expense

Reimbursement For Official Committee Members And (II) Granting Related Relief ” (the

"Interim Order"), Berkeley Research Group, LLC ("BRG" or "Applicant"), financial advisor to

the Official Tort Claimants’ Committee (“Tort Claimants’ Committee” of “TCC”), hereby

submits its Boy Scouts Of America and Delaware BSA, LLC (“Debtors") Combined Ninth,

Tenth and Eleventh Monthly Application for Compensation and for Reimbursement of

Expenses for the Period from November 1, 2020 through January 31, 2021 (“Application”).




2
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:234963.1 85353/002                             1
              Case 20-10343-LSS        Doc 5365     Filed 06/17/21     Page 7 of 28




        By this Application, BRG seeks a monthly allowance of compensation in the amount of

$1,712,235.50 and expenses of $21.07 for a total allowance of $1,712,256.57 and payment of

$1,369,788.40 (80% of the allowed fees) and reimbursement of $21.07 (100% of the allowed

expenses) for a total payment of $1,369,809.47 for the period November 1, 2020 through

January 31, 2021 (the "Combined Monthly Period"). In support of this Application, BRG

respectfully represents as follows:

                                           Background

        1.       On February 18, 2020 (the "Petition Date"), the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. On February 18, 2020, the

Debtors also filed certain motions and applications seeking certain “first day” orders. The

factual background relating to the Debtor’s commencement of this case is set forth in the

“Declaration of Brian Whittman In Support Of The Debtors’ Chapter 11 Petitions And First

Day Pleadings” [Docket No. 16] (the “Whittman Declaration”).

        2.       The Debtors have continued in possession of their property and have continued

to operate and manage their businesses as a debtor-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this Chapter

11 case.

        3.       On or around March 4, 2020 (the “Committee Formation Date”) the Office of the

United States Trustee (the “US Trustee”) formed the Tort Claimants’ Committee to represent all

tort claimants of the Debtors pursuant to section 1102 of the Bankruptcy Code. See Docket No.

142. On the Committee Formation Date, the Tort Claimants’ Committee determined to retain,

subject to Court approval, Pachulski Stang Ziehl & Jones LLP (“PSZJ” or “Counsel”) as counsel




DOCS_DE:234963.1 85353/002                   2
              Case 20-10343-LSS         Doc 5365     Filed 06/17/21    Page 8 of 28




to represent the Tort Claimants’ Committee in all matters during the pendency of this chapter 11

case. The appointment of PSZJ was approved.

        4.       After the Committee Formation Date, the Tort Claimants’ Committee determined

to retain, subject to Court approval, BRG as its financial advisor in the Debtors’ case. On or

about April 11, 2020, the “Order Authorizing And Approving The Retention Of Berkeley

Research Group, LLC, As Financial Advisor To The Official Tort Claimants Committee

Effective As Of March 6, 2020” appointing BRG effective March 6, 2020 was approved (the

"Retention Order"). The Retention Order authorized BRG to be compensated on an hourly

basis and to be reimbursed for actual and necessary out-of-pocket expenses. A copy of the

Retention Order is attached hereto as Exhibit A.

        5.       On or about April 6, 2020, the Court entered the Interim Order, authorizing

certain professionals ("Professionals") to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Interim Order provides, among other things, that a Professional may submit monthly fee

applications. If no objections are made within fourteen (14) days after service of the monthly

fee application, the Debtors are authorized to pay the Professional eighty percent (80%) of the

requested fees and one hundred percent (100%) of the requested expenses. Beginning with the

period ending May 31, 2020, at three-month intervals, each of the Professionals must file with

the court and serve an interim application for allowance of the amounts sought in its monthly

fee applications for that period. All fees and expenses paid are on an interim basis until final

allowance by the Court.




DOCS_DE:234963.1 85353/002                    3
              Case 20-10343-LSS        Doc 5365     Filed 06/17/21    Page 9 of 28




        6.       On June 3, 2020, BRG filed an application for fees in the amount of $281,697.00

and expenses in the amount of $0.00 for the time period covering March 6 through March 31,

2020 [Docket No. 768].

                 On August 7, 2020, BRG filed an application for fees in the amount of

$390,313.00 and expenses in the amount of $513.74 for the time period covering April 1

through April 30, 2020 [Docket No. 1085].

                 On October 20, 2020, BRG filed an application for fees in the amount of

$398,111.50 and expenses in the amount of $33.14 for the time period covering May 1 through

May 31, 2020 [Docket No. 1554].

                 On November 2, 2020, BRG filed an application for fees in the amount of

$300,701.50 and expenses in the amount of $48.55 for the time period covering June 1 through

June 30, 2020 [Docket No. 1613].

                 On November 2, 2020, BRG filed an application for fees in the amount of

$359,632.50 and expenses in the amount of $17.17 for the time period covering July 1 through

July 31, 2020 [Docket No. 1614].

                 On March 30, 2021, BRG filed an application for fees in the amount of

$1,206,072.00 and expenses in the amount of $17,520.78 for the time period covering August

1, through October 31, 2020 [Docket No. 2487].

                     BRG's APPLICATION FOR COMPENSATION AND
                         FOR REIMBURSEMENT OF EXPENSES

                               Compensation Paid and Its Source

        7.       All services for which BRG requests compensation were performed for or on

behalf of the Tort Claimants’ Committee.




DOCS_DE:234963.1 85353/002                   4
              Case 20-10343-LSS        Doc 5365     Filed 06/17/21     Page 10 of 28




        8.       BRG has received no payment and no promises for payment from any source

other than the Debtors for services rendered or to be rendered in any capacity whatsoever in

connection with the matters covered by this Application. There is no agreement or

understanding between BRG and any other person other than the partners / directors of BRG

for the sharing of compensation to be received for services rendered in this case.

                                          Fee Statements

        9.       The fee statements for the Ninth, Tenth & Eleventh Combined Monthly Interim

Period are attached hereto as Exhibit B. Exhibit B provides the detailed time entries for the

services provided by category by BRG as financial advisor to the Tort Claimants’ Committee as

well as the detail of all expenses expended. To the best of BRG's knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

Interim Order. BRG’s time reports are recorded contemporaneously at the time the work is

performed.

        10.      BRG is particularly sensitive to issues of "lumping" and, unless time was spent

in one-time frame on a variety of different matters for a particular client, separate time entries

are set forth in the time reports. BRG's charges for its professional services are based upon the

time, nature, extent and value of such services and the cost of comparable services other than

in a case under the Bankruptcy Code. BRG has reduced its charges related to any non-working

"travel time" to fifty percent (50%) of BRG's standard hourly rate. To the extent it is feasible,

BRG professionals work during travel.

                                 Actual and Necessary Expenses

        11.      BRG charges $0.10 per page for photocopying expenses related to cases, such as

these, arising in Delaware. BRG charges $0.25 per page for out-going facsimile transmissions.




DOCS_DE:234963.1 85353/002                   5
              Case 20-10343-LSS        Doc 5365     Filed 06/17/21     Page 11 of 28




There is no additional charge for long distance telephone calls on faxes. The charge for

outgoing facsimile transmissions reflects BRG's calculation of the actual costs incurred by

BRG for the machines, supplies and the extra labor expenses associated with sending

telecopies and are reasonable in relation to the amount charged by outside vendors who

provide similar services. BRG does not charge for the receipt of faxes in these cases.

        12.      With respect to providers of on-line research services (e.g., LEXIS and

PACER), BRG charges the standard usage rates these providers charge for computerized legal

research. BRG bills its clients the actual amounts charged by such services, with no premium.

        13.      BRG believes the foregoing rates are the market rates that the majority of

similar firms / providers charge clients for such services.

                                 Summary of Services Rendered

        14.      The names of the directors and associates of BRG who have rendered

professional services in this case during the Combined Monthly Period, and the

paraprofessionals and case assistants of BRG who provided services to these professionals

during the Combined Monthly Period, are set forth in the attached Exhibit B. Resumes of each

individual that describe the education and qualifications of the professionals and

paraprofessionals for BRG whose time constitutes a basis for this Application are attached as

Exhibit C.

        15.      Exhibit D is a schedule of Applicant’s normal hourly billing rates during the

Combined Monthly Period. These were the rates charged by Applicant’s personnel to solvent

clients where Applicant ordinarily receives payment in full within less than 90 days. Applicant

carefully reviewed all time charges to ensure they were reasonable and non-duplicative.

During January of each year, BRG revises its billing rates for new cases accepted thereafter




DOCS_DE:234963.1 85353/002                    6
              Case 20-10343-LSS       Doc 5365     Filed 06/17/21     Page 12 of 28




and for pending cases in the coming year. All services included in this fee application were

billed at the applicable hourly rates. Costs and disbursements were also reviewed. Time was

billed in tenths of an hour.

        16.      BRG, by and through such persons, has prepared and / or assisted in the

preparation of various motions submitted to the Court for consideration, advised the Tort

Claimants’ Committee on a regular basis with respect to various matters in connection with the

Debtor’s bankruptcy case, and performed all necessary professional services which are

described and narrated in detail below. BRG's efforts have been extensive due to the size and

complexity of the Debtor’s bankruptcy case.

                                Summary of Services by Project

        17.      The services rendered by BRG during the Combined Monthly Period can be

grouped into the categories set forth below. BRG attempted to place the services provided in

the category that best relates to such services. However, because certain services may relate

to one or more categories, services pertaining to one category may in fact be included in

another category. These services performed, by categories, are generally described below,

with a more detailed identification of the actual services provided set forth in the attached

Exhibit B. Exhibit B identifies the professionals and paraprofessionals who rendered services

relating to each category, along with the number of hours for each individual and the total

compensation sought for each category.

        A.       200.01 – Document / Data Analysis (Merrill DatasiteOne)

        18.      BRG continued its review and analysis of thousands of pages of documents,

data and information uploaded by the Debtors into the Merrill DatasiteOne Data Rooms (“Data

Rooms”), including approximately 23,100 new documents. At the end of January 2021, the




DOCS_DE:234963.1 85353/002                   7
              Case 20-10343-LSS        Doc 5365      Filed 06/17/21     Page 13 of 28




Debtors had uploaded approximately 38,200 individual documents into three separate Data

Rooms, which consisted of over approximately 634,000 individual pages. As part of its

continued review and analysis, BRG examined a number of categories of documents, including

Local Council documents (primarily financial records such as asset schedules, financial

statements, audit reports and Forms 990), asset and liability records, financial statements

(including related supporting documents and electronic accounting system data), corporate /

organization records (including board minutes), and periodic reports filed / uploaded by the

Debtors. Pursuant to its review, BRG identified additional documents / data to be requested

and followed-up with the Debtors’ financial advisors regarding outstanding document requests.

Applicant’s review of Data Room documents has assisted in and will continue to facilitate its

on-going analyses and investigations.

        Applicant continued to work closely with Counsel in its review and examination of

the Debtors’ Data Room documents in order to identify key documents, respond to inquiries

from Counsel and avoid duplication of effort. Pursuant to Counsel request, BRG has prepared

weekly Data Room indexes in order to identify new documents uploaded, existing documents

removed and other modifications to the Data Room.

                 Fees: $4,814.50;             Hours: 14.0

        B.       200.30 – Document / Data Analysis (Financial / Accounting) - PeopleSoft

Accounting System

        19.      BRG continued its evaluation of the Debtors’ PeopleSoft accounting system with

the TCC PeopleSoft consultants. BRG coordinated with the TCC PeopleSoft consultant to

develop complex queries and reports to evaluate the Debtor’s, Non-Debtor’s, and Local

Councils’ financial statements, financial projections, assets, general ledger transactions, chart of




DOCS_DE:234963.1 85353/002                    8
              Case 20-10343-LSS       Doc 5365      Filed 06/17/21     Page 14 of 28




accounts, business units, cash receipts, and cash disbursements. BRG and the TCC PeopleSoft

consultant continued to attend weekly status calls to discuss on-going assignments, issues

involving the PeopleSoft data and reporting, and to coordinate additional assignments including

the preparation of additional PeopleSoft queries and reports to maximize efficiency.

        The PeopleSoft data is vital to BRG’s on-ongoing and pending analysis and allowed

BRG to efficiently analyze the Debtor’s, Non-Debtor’s, and Local Councils’ historic and current

operations and financial activity. In addition, the PeopleSoft data assisted BRG in its

identification and analysis of assets available to the Debtors’ creditors. BRG continued to utilize

the PeopleSoft data to confirm and verify data exports, documentation, and information provided

by the Debtors.

                 Fees: $5,473.00;             Hours: 8.1

        C.       200.60 – Document / Data Analysis (Local Councils)

        20.      BRG continued its examination of thousands of pages of Local Council

documents, including financial records such as asset schedules, financial statements, audit

reports and Forms 990 and related documents and other financial data uploaded by the Debtors

for numerous Local Councils. BRG updated its existing inventories of documents produced by

Local Councils. As part of this analysis, BRG examined Ad Hoc Local Council document

production correspondence, including responses provided in regard to each TCC category

request. BRG continued to work closely with Counsel and provided periodic updates to

Counsel in regard to the on-going Local Council document productions. Pursuant to its review

of available Local Council documents, BRG identified additional documents / data to be

requested and followed-up regarding outstanding document requests.




DOCS_DE:234963.1 85353/002                   9
              Case 20-10343-LSS       Doc 5365      Filed 06/17/21      Page 15 of 28




        Applicant’s review of Data Room documents has assisted in and will continue to

facilitate its on-going analyses and investigations of potential assets available to creditors.

                 Fees: $15,971.00;            Hours: 49.2

        D.       221.00 – Debtors Operations / Monitoring (Cash Flow Reports)

        21.      BRG continued its analysis of weekly cash flow budgets and actual results in

order to identify and understand variances in actual results as compared to budgeted amounts.

Such comparisons include a rolling analysis of budgeted and actual results based on updated

cash flow budgets provided by the Debtors. BRG also made comparisons of updated budgets to

prior budgets in order to understand variances from budget to budget. Budgets reviewed by

BRG covered the time period from October 30, 2020 through January 22, 2021.

        The aforementioned analysis enables BRG to better evaluate the Debtors’ financial

performance as well as the Debtors’ ability to forecast future financial performance. BRG will

continue to provide services monitoring the Debtors’ cash flows and operations and report its

findings to counsel and the TCC to keep them informed of the Debtors’ ongoing operations.

                 Fees: $1,128.00;             Hours: 4.7

        E.       223.00 – Debtors Operations / Monitoring (Cash Management Reports)

        22.      During the Combined Monthly Period, BRG continued its analysis of periodic

reports provided by the Debtors regarding cash receipts and disbursements. As part of this

analysis, BRG analyzed over 2,703 individual receipts totaling over $23.6 million and

approximately 13,447 disbursements totaling over $31.4 million. This analysis is ongoing and

allows Counsel and the TCC to monitor the Debtor’s cash transactions and related activity.

                 Fees: $1,683.00;             Hours: 6.9




DOCS_DE:234963.1 85353/002                   10
              Case 20-10343-LSS        Doc 5365     Filed 06/17/21     Page 16 of 28




        F.       224.00 – Debtors Operations / Monitoring (Shared Services Reports)

        23.      During the Combined Monthly Period, BRG continued its analysis of reports

provided by the Debtors regarding cash receipts and disbursements related to non-debtor

affiliates and Local Councils. BRG analyzed over 1,662 receipts totaling over $13.5 million,

over 1,475 disbursements totaling over $1.7 million and 296 intercompany transfers totaling

approximately $2.0 million. This analysis is ongoing and allows Counsel and the TCC to

monitor the Debtor’s activity in relation to the Shared Services order.

                 Fees: $216.00;               Hours: 0.9

        G.       300.00 – Asset Analysis (General – Debtors)

        24.      BRG continued its analysis of the Debtors’ general unrestricted assets. During

the Combined Monthly Period, BRG’s analysis focused on ongoing mediation with the

Debtors, including the evaluation of the Debtors’ preliminary offer of assets to be contributed

into a survivor settlement trust and the identification of potential sources for additional

contributions to said trust. As part of its analysis, BRG examined assets detailed in currently

available documentation and in the PeopleSoft accounting system data. BRG analyzed the

Debtors’ operations and real estate holdings (including corporate locations and High

Adventure Bases).

                 Fees: $45,082.50;            Hours: 66.9

        H.       303.00 – Asset Analysis (General – Local Councils)

        25.      BRG continued its analyses and investigations into Local Councils assets

potentially available to the Committee. One significant aspect of BRG’s analysis during the

Combined Monthly Period was the update of its master Local Council dashboard / database,

which includes critical financial data going back to the early 2000’s for all 250 Local Councils,




DOCS_DE:234963.1 85353/002                   11
              Case 20-10343-LSS        Doc 5365      Filed 06/17/21    Page 17 of 28




including assets (including cash and investments and significant real estate holdings such as

camps, services centers, scout shops and other properties), liabilities, revenue, expenses,

membership, and sex abuse claims going back decades. BRG’s development of the dashboard /

database is ongoing, but has and will continue to provide vital, comprehensive analysis of each

Local Council (including historic trends with regard to assets, operations and membership), an

estimation of the value of sex abuse claims against each local council and amounts that each

Local Council can contribute to creditors as part of the BSA’s bankruptcy process. The Local

Council dashboard / database allows the TCC to efficiently analyze the assets, operations and

the ability / amounts to be contributed for each of the 250 Local Councils on an automated,

timely and seamless basis.

          In addition to the Local Council dashboard / database, BRG continued its analysis of

Local Council asset data obtained from the Debtors’ PeopleSoft accounting system, audit

reports and Forms 990. BRG examined balance sheets and statement of operations provided for

all Local Councils and compared that data with data contained within PeopleSoft, including

detailed general ledger transaction data. BRG also continued its examination of assets

identified in document productions provided by all 250 Local Councils. Documents produced

by the Local Councils generally related to real estate, restricted assets and income producing

assets.

          BRG’s on-going examination of Local Council assets and related documentation has

and will continue to benefit its analyses and investigations, including its identification and

analysis of potential assets available to the Debtors’ creditors.

                 Fees: $431,181.50;            Hours: 793.9




DOCS_DE:234963.1 85353/002                   12
              Case 20-10343-LSS        Doc 5365      Filed 06/17/21     Page 18 of 28




        I.       303.10 – Asset Analysis (General – Local Councils / Credit Analysis)

        26.      BRG continued its investigations into assets available to the Committee, including

assets held by Local Councils. As part of this analysis, BRG continued its analysis of Local

Councils audited financial statements to develop a scorecard indicated credit estimate (“Credit

Estimate”) for smaller not-for-profit organizations. This model was developed to allow BRG to

evaluate the relative financial strength of each of the 250 Local Councils and determine the

potential amount of cash and investments that could be contributed in payment / settlement of

abuse-related claims.

        The results of the individual Credit Estimates for each Local Council allowed BRG to

determine a fair contribution to creditors without impairing the ability of the local councils to

continue its operations.

        BRG selected a limited number of Local Councils in order to test the Credit Estimate

analysis and determine the functionality of the model. Once completed, BRG analyzed each

Local Council using this model allowing it to determine the financial strength and viability of

each.

        BRG’s on-going examination of local council assets and related documentation will

benefit its analyses and investigations, including its identification and analysis of potential

Local Council assets available to the Debtors’ creditors.

                 Fees: $413,076.50;           Hours: 1,079.3

        J.       310.00 – Asset Analysis (Cash / Bank Accounts – Debtors)

        27.      BRG continued its analysis of bank account statements and bank account

reconciliation files uploaded by the Debtors for over 70 bank accounts for the time period

covering March 2019 through August 2020, including examination of corresponding data




DOCS_DE:234963.1 85353/002                   13
              Case 20-10343-LSS        Doc 5365      Filed 06/17/21    Page 19 of 28




maintained in the Debtors’ PeopleSoft accounting system and documents uploaded during the

Combined Monthly Period. BRG identified additional documents to be provided and

followed-up with the Debtors’ financial advisors on related issues. BRG’s analysis of the

Debtors bank accounts will benefit its on-going analyses and investigations, including its

identification and analysis of flow of funds and potential assets available to the Debtors’

creditors.

                 Fees: $12,606.50;             Hours: 36.1

        K.       333.00 - Asset Analysis (Real Property – Local Councils)

        28.      BRG continued its analysis of the significant real estate holdings owned by the

Local Councils. Based on its analysis to date, BRG has identified approximately 1,400 Local

Council real properties, including camps, high adventure bases, reservations, service centers,

scout shops and other properties.

        In order to identify all potential Local Council real estate holdings, BRG continued its

examination of the on-going, rolling documentation productions related to Local Council real

estate holdings and updating of its real estate database (which database is included in the Local

Council dashboard / database previously discussed). In addition, BRG continued its evaluation

of restrictions asserted by the Local Councils, including (a) determining if documentation had

been provided by the Local Councils in support of the alleged restrictions and (b) performing a

preliminary review of said documentation. As part of the identification / analysis process,

BRG also investigated real estate holdings for certain Local Councils, including analysis of

data available on related county websites and from other real estate data services.

        A significant portion of real estate values provided by Local Councils were based on

historic cost. As a result, in order to obtain current market values for the Local Council real




DOCS_DE:234963.1 85353/002                   14
             Case 20-10343-LSS        Doc 5365      Filed 06/17/21     Page 20 of 28




estate, the TCC selected Keen Summit and CBRE to prepare restricted appraisals for selected

Local Council real estate holdings. BRG coordinated its efforts with the Debtors’ financial

advisors, who were also in the process of valuing selected Local Council properties. Such

valuation data will be critical in determining current values of real estate assets owned by

individual Local Councils and the resulting settlement contributions that can be made by

individual Local Councils.

        BRG also worked with CBRE in order to develop and refine a mapping analysis of all

Local Council real estate holdings. Said mapping analysis provides invaluable details and

analytics in regard to Local Council real estate, including a visual depiction of critical data

points such as location, ownership, values, membership trends, etc.

        BRG worked with TCC Counsel in order to facilitate a legal review of the validity of

restrictions (including donor-related, easement, access and other) asserted by the Local

Councils in regard to real estate holdings.

        BRG continued its examination of Local Council property documentation, including

regional camp evaluations which were included in Local Council document productions during

the Combined Monthly Period. These regional camp evaluations were prepared by the Debtor

and discussed Local Council camps, including how many camps were located and operated

within the respective region, issues related to the camps (including performance, maintenance,

competition, oversupply, etc.) and the resulting negative impacts on the overall programming

provided by the Local Councils. The regional camp evaluations provided insight into the

Debtor’s strategy of reducing the number of camps in an effort to improve overall operations

and programming offered by the Local Councils.




DOCS_DE:234963.1 85353/002                    15
              Case 20-10343-LSS         Doc 5365       Filed 06/17/21      Page 21 of 28




        BRG’s analysis of the Local Councils’ real estate holdings will benefit its on-going

analyses and investigations, including its identification and analysis of potential assets

available to the Debtors’ creditors.

                 Fees: $498,190.50;             Hours: 971.8

        L.       600.00 – Claims / Liability Analysis

        29.      Pursuant to direction from TCC Counsel, BRG began a preliminary review of

the underlying abuse claims data available to date and evaluated the abuse claims normalization

process conducted by the Debtor and its consultants Bates White. The evaluation included

discussions with Debtor, analysis of Debtor’s normalization process and criteria, negotiation of

additional claims data fields to be normalized, and analysis of results and updated analyses

presented by the Debtor.

        Additionally, BRG further analyzed the various tranches of normalized claims data

provided by the Debtor containing over 85,000 claims, prepared and normalized additional

claims fields at the request of TCC counsel, evaluated potential duplicate claims, compared raw

claims data aggregated by claims agent with the tranches of normalized data prepared by

Debtor, and further investigated claims data by abuse levels, law firms filing claims, local

council where abuse occurred, state where abuse occurred, insurance carrier responsible for

coverage, statute of limitation criteria by state, and utilization of other statistical

methodologies.

        BRG also participated in various mediation sessions with Debtor and other parties of

interest regarding the claims normalization process and ongoing analysis of the abuse claims.

                 Fees: $92,121.50;              Hours: 143.8




DOCS_DE:234963.1 85353/002                     16
              Case 20-10343-LSS       Doc 5365     Filed 06/17/21     Page 22 of 28




        M.       800.00 – Plan & Disclosure Statement Analysis

        30.      BRG initiated its evaluation of the Debtors’ Amended Plan & Disclosure

Statement by analyzing the Debtor’s 5-year business plan. This included attending multiple

virtual presentations regarding the 5-year business plan of the Debtor. BRG also prepared

extensive additional questions regarding each of the 5-year business plans presented by the

Debtor and had follow-up meetings with the Debtor’s Financial Consultants to further its

ongoing analysis.

        BRG prepared an initial assessment of the proposed contribution to the creditor

Settlement Trust by the Debtor including alleged restricted assets, the BSA business plan

threshold amount and other potentially available assets. This analysis is ongoing as additional

information becomes available.

        During the Combined Monthly Period, BRG prepared analysis and information for a

townhall meeting as requested by counsel.

        BRG began its analysis of potential Local Council contribution to the Debtor’s

reorganization plan. The Local Council contribution analysis will be extensive and ongoing

through coming months.

                 Fees: $51,033.50;           Hours: 72.6

        N.       1020.00 – Meeting Preparation & Attendance

        31.      During the Combined Monthly Period, BRG continued to participate in various

conference calls with Counsel, TCC members counsel, TCC members, Debtors’ counsel,

Debtors’ financial advisors, UCC counsel, UCC financial advisors, and / or other BRG

personnel regarding various case issues and assignments.




DOCS_DE:234963.1 85353/002                  17
              Case 20-10343-LSS        Doc 5365      Filed 06/17/21      Page 23 of 28




        As requested by the TCC, BRG attended periodic meetings with the TCC members and

/ or TCC members counsel in order to report on its analyses and investigations and to

coordinate additional work to be performed. In addition, BRG attended periodic meetings of

the TCC sub-committees, including the BSA working group. BRG has and continues to

conduct a number of complex detailed analyses and investigations.

        In order to coordinate and ensure the greatest value is achieved from the complex

analyses and investigations performed, BRG held periodic meetings involving certain members

of its team. BRG kept these meetings to the minimum required in order to guarantee the benefit

of its services to the creditors and to the Debtors. For example, analysis of PeopleSoft

accounting data being performed by one member of BRG’s team can benefit other separate

analyses being conducted simultaneously by other team members (including analyses of

Debtors assets, Local Council assets, alleged asset restrictions, real estate, liabilities, claims

and other critical issues). Periodic meetings between key individuals allow for communication

and collaboration, thus providing the greatest value of services rendered.

                 Fees: $99,015.50;             Hours: 139.0

        O.       1030.00 – Mediation Preparation & Attendance

        32.      BRG prepared for and attended mediation sessions held in January 2021. BRG

also attended weekly meetings between the TCC and the mediators and continued its

evaluation of issues related to the mediation process.

                 Fees: $29,649.50;             Hours: 43.4

        P.       1060.00 – Fee Application Preparation & Hearing

        33.      During the Combined Monthly Period, BRG updated and finalized its fee

applications for June 2020 and July 2020 (including fee application narrative and related




DOCS_DE:234963.1 85353/002                   18
                  Case 20-10343-LSS        Doc 5365     Filed 06/17/21     Page 24 of 28




    exhibits and a review of all related time entries and expenses to ensure benefit to the estate).

    BRG also finalized its 2nd quarterly fee application for the May through July 2020 time period.

    Finally, BRG prepared a combined monthly fee application for the period covering August

    through October 2020.

            Of note, prior to filing any fee application in this matter, BRG provides it fees and

    expenses to the TCC for review and comment and only files a fee application after it receives

    TCC approval of its fees and expenses.

                     Fees: $10,992.50;            Hours: 19.4

                                              Valuation of Services

            43.      Professionals and paraprofessionals of BRG expended a total of 3,448.4 hours as

    financial advisors to the Tort Claimants’ Committee during the Interim Period, as follows:

                                                                  Hourly Total     Total
   Name of Professional                  Title & Experience
                                                                   Rate   Hours Compensation
R. Todd Neilson – 2021           Managing Director; Over 40 Years $875.00   83.1    72,712.50
                                 Experience; BS Accountancy 1975;
                                 CPA Since 1981
R. Todd Neilson – 2020           Managing Director; Over 40 Years $850.00 163.50   138,975.00
                                 Experience; BS Accountancy 1975;
                                 CPA Since 1981
David H. Judd – 2021             Managing Director; Over 40 Years  770.00  189.4   145,838.00
                                 Of Experience; Master Of
                                 Accountancy 1980
David H. Judd - 2020             Managing Director; Over 40 Years  750.00  336.7   252,525.00
                                 Of Experience; Master Of
                                 Accountancy 1980
Vernon Calder - 2021             Managing Director; Over 37 Years  775.00    1.5     1,162.50
                                 Of Experience; Master Of
                                 Accountancy 1983




    DOCS_DE:234963.1 85353/002                   19
                 Case 20-10343-LSS         Doc 5365     Filed 06/17/21    Page 25 of 28




                                                                       Hourly Total     Total
   Name of Professional                 Title & Experience
                                                                        Rate   Hours Compensation
Paul N. Shields – 2021           Managing Director; Over 32 Years       750.00   28.8   21,600.00
                                 Of Experience; Master Of Business
                                 Administration 1992; CPA Since
Paul N. Shields – 2020           1991
                                 Managing Director; Over 32 Years       715.00    99.5     71,142.50
                                 Of Experience; Master Of Business
                                 Administration 1992; CPA Since
                                 1991
D. Ray Strong - 2021             Managing Director; Over 25 Years       705.00    84.3     59,431.50
                                 Of Experience; Master Of
                                 Accountancy 1995; CPA Since
                                 1997
D. Ray Strong -2020              Managing Director; Over 25 Years       660.00   189.0    128,520.00
                                 Of Experience; Master Of
                                 Accountancy 1995; CPA Since
                                 1997
Ozgur Kan                        Managing Director, Over 25 Years       660.00     4.1      2,706.00
                                 Of Academic, Financial Services,
                                 Credit Analytics and Consulting
                                 Experience; Series 50 Municipal
Matthew K. Babcock -2021         Advisor
                                 Associatesince 2017;Over
                                            Director; Ph.D.22inYears    655.00   192.0    125,760.00
                                 Finance
                                 Of Experience; Master Of Business
                                         and  International
                                 2001
                                 Accountancy 1998; CPA Since
                                 2000
Matthew K. Babcock - 2020        Associate Director; Over 22 Years      625.00   336.5    210,312.50
                                 Of Experience; Master Of
                                 Accountancy 1998; CPA Since
                                 2000
Jeffrey Shaw                     Senior Managing Consultant, Over       520.00    56.0     29,120.00
                                 16 Years Of Experience, Master of
                                 Accountancy 2002, CPA Since
                                 2004.
Amy Strong                       Consultant, Over 28 Years Of           350.00   117.6     41,160.00
                                 Experience, Master of Accountancy
                                 1995. CPA
Chihhsin Wan                     Consultant, Over 5 Years of            350.00    50.6     17,710.00
                                 Experience, Master of Science,
                                 Business Analytics




    DOCS_DE:234963.1 85353/002                   20
                  Case 20-10343-LSS         Doc 5365      Filed 06/17/21     Page 26 of 28




                                                                        Hourly Total     Total
   Name of Professional                  Title & Experience
                                                                         Rate   Hours Compensation
Christina Tergevorkian - 2021 Senior Associate; Over 4 Years Of          315.00  161.2   50,778.00
                              Experience; Master Of Accountancy
                              2018; CPA Since 2019
Christina Tergevorkian - 2020 Senior Associate; Over 4 Years Of           295.00     365.4       107,793.00
                              Experience; Master Of Accountancy
                              2018; CPA Since 2019
Jason Strong                  Senior Associate; Over 20 Years Of          150.00        4.0          600.00
                              Experience; EnCase Certified
                              Examiner; Microsoft Certified
Tasha Hatton                  Professional
                              Associate, Over 20 Years of                 265.00      78.1        20,696.50
                              Experience, Bachelor of Science in
                              Accounting.
Shelby Chaffos -2021          Associate; Over 4 Years Of                  255.00     147.9        37,714.50
                              Experience; Master Of Accountancy
                              2018
Shelby Chaffos -2020          Associate; Over 4 Years Of                  240.00     375.0        90,000.00
                              Experience; Master Of Accountancy
                              2018
Caroline Bates                Associate, Over 28 Years Of                 235.00      95.3        22,395.50
                              Experience, Bachelor Of
                              Accountancy 1993, CPA
Jose Rosario -2021            Associate, Over 2 Years Of                  235.00      63.8        14,993.00
                              Experience, BBA, Finance,
                              Accounting 2019
Jose Rosario -2020            Associate, Over 2 Years Of                  225.00     136.1        30,622.50
                              Experience, BBA, Finance,
                              Accounting 2019
Sherry Anthon                 Case Assistant; Over 3 Years Of             205.00      60.3        12,361.50
                              Experience; Master Of Accountancy
                              2000
Evelyn Perry                  Case Assistant; Over 32 Years Of            185.00      30.3         5,605.50
                              Experience

                                 Blended Rate                            $496.30 3,450.0      $1,712,235.50

            44.      The nature of work performed by these individuals is fully set forth in Exhibit B




    DOCS_DE:234963.1 85353/002                    21
Case 20-10343-LSS   Doc 5365   Filed 06/17/21   Page 27 of 28
Case 20-10343-LSS   Doc 5365   Filed 06/17/21   Page 28 of 28
